Case: 22-60080     Document: 00516518547         Page: 1     Date Filed: 10/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                October 24, 2022
                                  No. 22-60080                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Antonio Leshun Johnson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 3:19-CR-76-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Antonio Leshun Johnson was sentenced to 120 months in prison
   following his guilty-plea conviction for possessing a firearm after a felony
   conviction. He reserved the right to appeal the district court’s denial of his
   motion to suppress and now does so.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60080      Document: 00516518547           Page: 2    Date Filed: 10/24/2022




                                     No. 22-60080


          We review the district court’s factual findings for clear error and its
   conclusions of law de novo. See United States v. Reyes, 963 F.3d 482, 487 (5th
   Cir. 2020). The evidence is to be viewed in the light most favorable to the
   prevailing party, and we are mindful that the district court was in a superior
   position to assess the credibility of witnesses who gave live oral testimony.
   See United States v. Gibbs, 421 F.3d 352, 356-57 (5th Cir. 2005).
          Although Johnson suggests that the district court should have credited
   his testimony over that of the police witnesses, he fails to show that it clearly
   erred by not doing so. See id. Nor does he show that the stop at issue was
   unreasonably prolonged. See Reyes, 963 F.3d at 487. Since the officers’
   testimony shows they had a reasonable suspicion of impaired driving that was
   not dispelled by their initial questioning of Johnson, we reject Johnson’s
   argument that they unreasonably prolonged the stop.
          Johnson also contends that it was unreasonable for police to instruct
   him to exit his car. But that argument is foreclosed by Pennsylvania v. Mimms,
   434 U.S. 106, 108–12 (1977). Johnson attempts to distinguish Mimms by
   arguing that safety concerns did not motivate the officers here. But when
   police “do no more than they are objectively authorized and legally permitted
   to do, their motives in doing so are irrelevant.” United States v. Causey, 834
   F.2d 1179, 1184 (5th Cir. 1987) (en banc); see also id. at 1185 (“[I]n a case
   where the officers have taken no action except what the law objectively
   allows[,] their subjective motives in doing so are not even relevant to the
   suppression inquiry.”). Here, objectively reasonable suspicion of impaired
   driving and traffic violations gave police legal justification for conducting a
   stop and, by extension, for ordering Johnson out of his car.
          We decline to consider the argument raised for the first time in
   Johnson’s reply that police lacked initial justification for a stop. See United
   States v. Aguirre-Villa, 460 F.3d 681, 683 n.2 (5th Cir. 2006). We also do not




                                          2
Case: 22-60080      Document: 00516518547          Page: 3      Date Filed: 10/24/2022




                                    No. 22-60080


   address the pat down of Johnson’s person or the inventory search of his car
   because he has abandoned those issues by failing to brief them. See United
   States v. Scroggins, 599 F.3d 433, 446-47 (5th Cir. 2010).
          AFFIRMED.




                                          3